276 F.3d 599 (D.C. Cir. 2001)
Air Transport Association of Canada, Petitionerv.Federal Aviation Administration and Jane F. Garvey, Administrator, Federal Aviation Administration, Respondents
No. 00-1334, 00-1342, 00-1343, 00-1344, 00-1345, 00-1346, 00-1347, 00-1351, 01-1170, 01-1171, 01-1172, 01-1173, 01-1174, 01-1175, 01-1176, 01-1177
UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT
Filed December 28, 2001,

Before: Henderson, Tatel, and Garland, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the respondents' petition for rehearing, filed August 24, 2001, and the petitioners' response thereto, it is


2
ORDERED that the petition for rehearing be granted and the interim final rule reviewed by the court be remanded without vacatur. See Fed. R. App. P. Rule 40(a)(4). Accordingly, it is


3
FURTHER ORDERED that the opinion in Air Transport Association of Canada v. FAA, 254 F.3d 271 (D.C. Cir. 2001), be amended as follows:


4
(1) The words "vacate the rule and" be deleted from the opening paragraph, 254 F.3d at 274;


5
(2) Footnote 7 be deleted in its entirety, 271 F.3d at 278; and


6
(3) The words "vacate the 2000 Rule and" be deleted from the final paragraph, 254 F.3d at 279. It is


7
FURTHER ORDERED that the Clerk be directed to vacate the judgment filed July 13, 2001, and enter a new judgment in accordance with this order. It is


8
FURTHER ORDERED that the Clerk be directed to issue the mandate herein seven days after issuance of this order. See D.C. Cir. Rule 41.